DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This final action is responsive to the amendments filed on 5/16/22.
	Claims 1-16 are pending. 

Response to Arguments
The applicant argues that the cited art fails to describe rendering the digital ink to appear more regular and normalized than the original handwriting includes rendering the original handwriting format into a structured format to comply with a document pattern comprising a line pattern, wherein said document pattern defines handwriting constraints that constrain the handwritten text, as recited in amended claim 1, and further deficient with respect to normalizing each text line of handwritten text from the free handwriting format into a structured format to comply with a document pattern comprising a line pattern, wherein said document pattern defines handwriting constraints that constrain the handwritten text. Upon further consideration, a new ground of rejection is applied with respect to the amendedments, explained below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 8, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melinand et al. (US 20170109032, Herein “Melinand”) in view of Thimbleby (US 20170091153). 
Regarding claim 1, Melinand teaches A method for processing text handwriting (handwriting recognition of text and also shapes [0058] processed based on receipt via input surface of strokes ([0060] and [0061])) on a computing device (processor processing and computer (Figs. 1 to 3)), the computing device comprising a processor, a memory and at least one non-transitory computer readable medium for processing text handwriting under control of the processor (processor and computer (abstract, [0012], [0055]); processing handwriting such as structured interrelationships and corresponding controls (figs. 4 to 31)), the method comprising: 
detecting, with an input surface (compute surface such as touch screen [0004]), a plurality of input strokes of digital ink (analyzed segments of input strokes for determination as, e.g., text characters or shapes such as to form words or groups of shapes [0063]), handwritten in a free handwriting form (e.g., the user input received in handwriting such as “ok” 406 without constraint such as without being limited within the input region (fig. 5)) without any handwriting constraint (while the recited computer necessitates some constraint and thus restricts “without any” to ordinary interpretation of constraint corresponding to user input such as display dimensions, Melinand discloses without constraint such as the user able to determine dimensions and locations of handwriting input, such as eleents 406, 412, and 410 without being prompted or limited to a particular region or location other than the user input region, ordinarily understood (fig. 4)); 
displaying said plurality of input strokes on a display device handwritten in said free handwriting format (user input such as stroke 404 and strokes corresponding with letters “ok” and line 412 (fig. 4); see also figs. 5 o 31 for similarly described input strokes as handwriting); 
classifying each input stroke as text or non-text (identification of handwritten input as text of shapes ([0064] to [0069]); detection and differentiation of handwritten objects of shapes and text [0072]; figs. 5 and 6 show distinguishing between text and shape input), said classifying comprising detecting as text at least one text block of handwritten text from said plurality of input strokes handwritten in the free handwriting format (a grouping/block of text with associated characters such that an association may be performed with respect to recognized content/text of the same text block [0083]); 
performing text recognition on said at least one text block (determination of text meanings such as with respect to configuration (e.g., block) [0066], such as recognizing text at a user determined location (i.e., without constraint) [0083[), said text recognition comprising: 
extracting text lines of handwritten text from said at least one text block of handwritten text (with respect to each line of text perform text recognition [0083]; for instance, the plurality of text lines associated with block 408, such that each line may be recognized as text corresponding with 4006 (fig. 4)); and
 generating model data representative of the handwritten text associating each stroke of said at least one text block with a character (recognized characters [0061] based on stroke input [0060]), a word (characters forming words [0063]) and a text line of said at least one text block (sentences [0066] such as with respect to an input line of text [0083]); 
normalizing each text line of handwritten text from the free handwriting format into a structured format to comply with a document pattern (normalization of text to comply with rendering text in a document format more recognizable as textual content, such as corresponding with a digital ink or typeset (e.g., font) ink version of the handwritten text ([0061] and [0073]); even further, normalization ay occur as a spatial input, such as prompting the user in a normalized fashion for input recognition [0083]), said normalization comprising for each text line of handwritten text: 
computing for said text line a respective transform function to transform said text line into the structured format (normalization formula  [0073]); 
applying the respective transform function to the text line to transform each stroke of said text line into the structured format (normalization such as size normalization and/or b-spline approximation to smooth the input [0061]); and 
updating the model data of said text line based on the respective transform function (generation of, e.g., typeset ink based on the normalized/transformed input [0061]; such as configuring text block 408 for rendering for display as 4006 (fig. 3)).

However, Melinand fails to specifically teach normalizing each text lien of handwritten text from the free handwriting format into a structure format to comply with a document pattern comprising a line pattern, wherein said document pattern defines handwriting constraints that constrain the handwritten text.
Yet, in a related art, Thimbleby discloses converting handwritten strokes determined to be text rather than sketch such that the converting corresponds with positioning of the determined handwritten text with with respect to structured lines of text [0006] on a device ([0007] and [0008]). Particularly with respect to handwritten strokes that are aligned with respect to line spacing and writing direction in the document [0181] using handwriting based on handwriting inputs received at a region such that a first identified word (e.g., “cake”) may be oriented relative to a text line further including a second, distinctly identified word “ever” [0195]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the normalizing free form handwritten text with respect to line constraints of a page of Thimbleby with the textual input using handwriting of Melinand to have normalizing each text lien of handwritten text from the free handwriting format into a structure format to comply with a document pattern comprising a line pattern, wherein said document pattern defines handwriting constraints that constrain the handwritten text. The combination would allow for, according to the motivation of Thimbleby, extracting lines of text based on the word-based handwritten strokes so that the text may be reposiionined with respect to standardized document rules, such as alignment or orientation with respect to lines of a page corresponding with regular alignment of text within typically normalized textual documents and line guidelines ([0195] and [0196]), thus providing for the ability to render normalized text within a handwriting application that allows for both handwritten text and sketch input within an unconstrained input format which further provides for rendering the text in a more constrained, convenient and familiar manner [0003].   
Furthermore, Thimbleby teaches or makes abundantly clear:
detecting, with an input surface, a plurality of input strokes of digital ink handwritten in a free handwriting format without any handwriting constraint (e.g., without constraint such as orientation at a given angle, such as with respect to the received handwritten input “cake” at an arbitrary slant ([0195] and [0196]));
displaying said plurality of input strokes on a display device handwritten in said free handwriting format (handwritten word blocks, which may further be adjusted for further presentation on the document page, such as with alignment preferences according to line guidelines [0198]);
classifying each input stroke as text or non-text (distinguishing handwritten textual inputs from sketch inputs [0006]), said classifying comprising detecting as text at least one text block of handwritten text from said plurality of input strokes handwritten in the free handwriting format (generated word block based on plurality of handwritten strokes [0006]);
performing text recognition on said at least one text black, said text recognition comprising:
extracting text lines of handwritten text from said at least one text block of handwritten text (extracting text such as by determining an alignment of slant, thereby allowing for the extracted text to be positioned or adjusted with respect to the page line constraint protocol ([0195] and [0196])), and
generating model data representative of the handwritten text associating each stroke of said at least one text block with a character, a word and a text line of said at least one text block (e.g., a slanted word without attachment (yet) to line guideline [0198]);
said normalization comprising for each text line of handwritten text:
computing for said text line a respective transform function to transform said text line into the structured format such that said text line of handwritten text is arranged according to guidelines defined by said line pattern (normalization by way of, e.g., vertical alignment of handwritten content adjusted with respect to a guideline of a line [0198]);
applying the respective transform function to the text line to transform each stroke of said text line into the structured format (structured according to an alignment, such as change to a bottom alignment of a line [0198]);
updating the model data of said text line based on the respective transform function, said updating comprising updating in the model data correlations between the strokes, characters, words, and text lines of the handwritten text (alignmed handwritten text [0198]). 

Regarding claim 2, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, comprising storing the model data generated during said text recognition (under broadest reasonable interpretation, user input and corresponding analytics are stored in computer memory, such as RAM [0056]), wherein said updating the model data further comprises storing the updated model data of said at least one text block in replacement of the model data generated during said text recognition (computer memory for storing processing elements [0056] with respect to replacement of the model data such as passing the the preprocessed strokes to the recognition stage in replacement of the original data, such as for recognition [0061]). 

Regarding claim 3, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, comprising, after said normalizing, displaying the text lines of said at least one text block in the structured format (after normalizing such as by smoothing or b-spline operation, display the recognized text such as 4006, such as by displaying the lines corresponding with block 408 (fig. 4)).

Regarding claim 4, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, wherein the model data of the at least one text block comprise:
character information defining a plurality of characters (character data [0050] correspoinding with inut data and processing [0061] for recognition as characters [0062]), each character being associated with at least one stroke of digital ink (input stroke data ([0061] and [0062]) based on stroke data ([0007], [0011], [0060] to [0063], [0072] to [0074], [0090] to [0092[) and with a text line of said at least one text block (e.g., the text block 406 corresponding with the line of text established by the framework 4006, 4008, 4010, 4012, and 4014 (fig. 5); see also [0083] for determined text input line);
word information defining a plurality of words (formed expressions such as words ([0063] to [0066])), each word being associated with at least one character as defined by the character information (e.g., the word “ok” (fig. 5)); and
line information defining each text line of said at least one text block (e.g., line input (fig. 5)), each text line being associated with at least one word as defined by the word information (e.g., word “ok” (fig. 5); even further, text may be defined as different line elements such as “ok” and “go to the meeting” (fig. 16)).

Regarding claim 6, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, wherein said updating the model data during said normalizing comprises updating the line information of said text line based on the respective transform function (updated line information such as typeset ink version of a line based on size information of a given line [0061]).

	Regarding claim 8, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
	Furthermore, Thimbleby teaches The method of claim 1, wherein the document pattern defines at least one of the following handwriting constraints that constrain handwritten text:
a margin of a display area;
an interline distance (a distance such as bottom-aligned distance from the bottom line of the constraining text line [0198]).

Regarding claim 14, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Melinand teaches The method of claim 1, wherein during said normalizing, the model data of each text line is updated according to the respective transform function while blocking any text recognition that may result from said applying the respective transform function (given the unclear meaning of “blocking,” the examiner will attempt an interpretation that corresponds with the previously recited text block, however as a verb, such as performing a text block rendering of any text recognition that may result from said applying the respective transform function, such as Melinand disclosing blocks of text performed as discreet objects wherein the objects formed may be recognized [0061]; however, in an effort to advance prosecution, based on an interpretation of “blocking” that may correspond with preventing, then Melinand also discloses preventing text recognition that may follow (i.e., result) from the transformation based on certain stages such that the recognition is blocked as a following stage during the prior preprocessing stage [0061], thus preventing text recognition until the next stage is executed for recognition).

Regarding claim 15, Melinand teaches A computing device for handwriting text, the computing device comprising:
an input surface for detecting a plurality of strokes of digital ink, handwritten in a free handwriting format without any handwriting constraint;
a display device for displaying said plurality of input strokes handwritten in said free handwriting format (handwriting processing for determining text and non-text eleents using processor, compute, and display devices (abstract; [0012]) further based on receiving input via device ([0010] and [0011])).
The claim recites similar limitations as claim 1 – see above. 

Regarding claim 16, the claim recites similar limitations as claims 1 and 15 – see above (e.g., Melinand discloses memory for storing software of computing device [0010], [0012] and [0055]).
 


Claims 5, 9, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melinand in view of Thimbleby, as above, and in view of Dixon et al. (US 20180349692, Herein “Dixon”).
Regarding claim 5, Melinand in view of Thimbleby teaches the limitations of claims 1 and 4, as above.
However, Melinand in view of Thimbleby fails to specifically teach The method of claim 4, wherein the line information comprises, for each text line of said at least one text block:
origin coordinates representing an origin of the text line;
slant information representing a slant of the text line; and
height information representing a height of the text line.
Yet, in a related art, Dixon discloses origin coordinates representing an origin of the text line (within coordinate space [0043], x,y coordinates [0061]); slant information representing a slant of the text line (with respect to recognizing handwritten content in any orientation, such as a curved/slanted orientation across the content [0020], processing slant, angle, or curvature information [0043]); and height information representing a height of the text line (e.g., size information representing how big a character is [0043]; height information [0060]).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the origin coordinates, slant information, and height information of Dixon with the text analysis of Melinand in view of Thimbleby to have origin coordinates representing an origin of the text line; slant information representing a slant of the text line; and height information representing a height of the text line. The combination would allow for, according to the motivation of Dixon, better performing textual analysis such as normalizing the user input so that a line of text, for instance, can be recognized by a handwriting recognizer ([0033] and [0034]).  As such, users may be able to input without constraint text wherein the appropriate information is determined for each text element for determining textual analysis for computer processing, thus enhancing user computer handwriting in a free-form experience (abstract, [0003]).  Even further: better processing input from a user including handwritten text recognition ([0002] and [0003]) allowing the user more flexibility for writing in a freeform style involving particular orientations such as angles and with respect to unconstrained locations on a display [0018] thus increasing the capability for locating the handwritten content such as using coordinates, thus improving the user experience [0019]. 

Regarding claim 7, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Thimbleby teaches The method of claim 1, wherein said normalizing comprises for each text line:
determining input parameters comprising the origin coordinates, the slant information and the height information of said text line,
wherein the respective transform function is computed based on the input parameters and on the document pattern (format of handwritten text such as the size, spacing orientation, and alignment for use in determining handwritten text formatting based on guidelines (e.g., alignment of the horizontal writing direction of the constraint); original coordinates such as with respect to spacing, orientation, and alignment [0195]). 

However, Melinand in view of Thimbleby in view of Koubaroulis fails to specifically teach origin coordinates.
Yet, in a related art, Dixon discloses coordinate information [0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the origin coordinates of Dixon with the handwriting input without constraint of Melinand in view of Thimbleby to have origin coordinates. The combination would allow for, according to the motivation of Dixon, better processing input from a user including handwritten text recognition ([0002] and [0003]) allowing the user more flexibility for writing in a freeform style involving particular orientations such as angles and with respect to unconstrained locations on a display [0018] thus increasing the capability for locating the handwritten content such as using coordinates, thus improving the user experience [0019]. 
Furthermore, Dixon teaches:
determining input parameters comprising the origin coordinates, the slant information and the height information of said text line (e.g., orientation [0043] and stroke height [0060]). 

Regarding claim 9, Melinand in view of Thimbleby teaches the limitations of claim 1, as above.
Furthermore, Thimbleby teaches The method of claim 1, wherein each transform function defines at least one of the following transformation components to be applied on each text line of handwritten text during said normalizing:
a translation component;
a scale component; and
a rotation component (translation such as vertical alignment [0198] and rotation such as skew origination/angle ([0195] and [0196])).

However, in an effort to advance prosecution, Dixon makes abundantly clear a scale component, as follows: scaling ([0037] and [0044]), further along with rotating [0043]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the scaling for normalization of Dixon with the text recognition of Melinand in view of Thimbleby to have a scale component. The combination would allow for, according to the motivation of Dixon, normalizing the user input so that a line of text, for instance, can be more recognizable ([0033] and [0034]).  

Regarding claim 10, Melinand in view of Thimbleby in view of Dixon teaches the limitations of claims 1 and 9, as above.
Furthermore, Melinand teaches The method of claim 9, wherein the line pattern defining guidelines according to which text is to be arranged in the structured format (an input guideline framework (fig. 5); guide element [0083]).

Regarding claim 12, Melinand in view of Thimbleby in view of Dixon teaches the limitations of claims 1, 9, and 10, as above.
Furthermore, Dixon teaches The method of claim 10, wherein the translation component of the transform function is determined during said normalizing to perform a translation of a text line so that the origin of said text line is moved to be aligned with a corresponding guideline of the line pattern which is assigned to said text line during said normalizing (aligning the origin or original location of a text line to a text line such as a horizontal straight text line [0064]). 

Regarding claim 13, Melinand in view of Thimbleby in view of Dixon teaches the limitations of claims 1 and 9, as above.
Furthermore, Dixon teaches The method of claim 9, wherein said rotating component is determined during said normalizing to rotate a respective text line so at to reduce its slant to zero in accordance with the document pattern (rotation to a horizontal straight text line [0064]).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melinand in view of Thimbleby in view of Dixon, as above, and in view of Lin et al. (US 20070154094, Herein “Lin”). 
Regarding claim 11, Melinand in view of Thimbleby in view of Dixon teaches the limitations of claims 1, 9, and 10, as above.
However, Melinand in view of Thimbleby in view of Dixon fails to specifically teach the method of claim 10, wherein the scale component of the transform function is determined during said normalizing based on a ratio of the distance between two consecutive guidelines of said line pattern relative to the height of the respective text line.
Yet, in a related art, Lin discloses normalization of the text with respect to top and bottom guidelines, such as normalizing characters that fall within the top and bottom guidelines [0038] (i.e., if the ratio of the distance between two guidelines is greater than the height of a given character such that the character(s) fall within the guidelines, then perform corresponding normalization). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the normalization within guides of Lin with the unconstrained handwriting and analysis of Melinand in view of Thimbleby in view of Dixon to have wherein the scale component of the transform function is determined during said normalizing based on a ratio of the distance between two consecutive guidelines of said line pattern relative to the height of the respective text line. The combination would allow for, according to the motivation of Lin, personalizing and enhancing the computing experience by allowing users to perform familiar handwriting experiences within the computing environment, such as in an unconstrained environment, while still processing the handwriting in a way that normalizes the data so that the computation may be uniform for the computer, such as based on allowing the user to use their own personal handwriting input in a way that the computer can be made to understand the user’s experience ([0001] to [0004]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
	
/JASON T EDWARDS/Examiner, Art Unit 2144